Duer, J.
I cannot follow the decision that has been cited ; the meaning of the code is, (§ 401,) that there shall be no stay of proceedings beyond twenty days, except upon notice to' the adverse party, and whether a stay exceeding the time limited, be granted, by a single order, or by successive orders, is immaterial. The intent of the provision is as much violated in the *657one case as in the other, nor do the words force us to adopt a different construction. A second order extending the stay-twenty days beyond the twenty first allowed, is, as truly, an order to stay proceedings for a longer time than the code permits, as a single order for forty days.
Tho application must he denied.
The chief justice concurred.